DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.


                                                       Reference of prior art 

Eickmann.  (US 4982914, Aircraft With A Plurality Of Propellers, A Pipe Structure For Thereon Holdable Wings, For Vertical Take Off And Landing).
Richardson.  (US 20170320574, METHODS AND SYSTEMS FOR PROVIDING A 

SAFETY APPARATUS TO DISTRESSED PERSONS).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickmann in view of Richardson.

Re claim 4    Referring to the figures and the Detailed Description, Eickmann discloses: 
 An aerial vehicle comprising: a first horizontal flight wing (24, 25) having two first propellers fixed on the first horizontal flight wing, each of the first propellers located at a center portion of a side of the first horizontal flight wing for ascending, descending, and advancing (14, 15), the first horizontal flight wing configured to rotate vertically for the ascending and the descending using the first propellers, and configured to rotate horizontally with an angle of attack for the advancing and horizontal flight using the first propellers (fig. 3, items 24, 25, under the principal of inherency, an angle of attack is an essential factor to allow the wings to generate lift for horizontal flight), 
a second horizontal flight wing (26, 27) having two second propellers fixed on the second horizontal flight wind, each of the second propellers located at a center portion of a side of second horizontal flight wing for ascending, descending, and advancing (16, 17), the second horizontal flight wing configured to rotate vertically for the ascending and the descending using the second propellers, and configured to rotate horizontally with an angle of attack for the advancing and horizontal flight using the second propellers (fig. 3, items 26, 27, under the principal of inherency, an angle of attack is an essential factor to allow the wings to generate lift for horizontal flight). 
However Eickmann fails to teach as disclosed by Richardson: a combined landing gear and cargo carrier section adjacent to a center of gravity of the aerial vehicle, which serves as both a landing gear and a cargo carrier (103, engagement mechanism 120, landing gear and cargo carrier section that carries the one or more accessories item 150, adjacent to a center of gravity of the aerial vehicle that is located in item 101).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickmann in view of High.

Re claim 10    Referring to the figures and the Detailed Description, Eickmann, as modified above, discloses: An aerial vehicle comprising: a first rotatable horizontal flight wing with first propellers for ascending and descending for vertical flight, and advancing for horizontal flight fixed on the first rotatable horizontal flight wing; a second rotatable horizontal flight wing with second propellers for ascending and descending for vertical flight, and advancing for horizontal flight fixed on the second rotatable horizontal flight wing; and a combined landing gear and cargo carrier section forming a shape having a base portion larger than a top portion and adjacent to a center of gravity of the aerial vehicle, which serves as both a landing gear and a cargo carrier..
(Claim 10 is similar in scope to Claim 1; therefore, Claim 10 is rejected under the same rationale as Claim 1).

Re claim 12    Referring to the figures and the Detailed Description, Eickmann, as modified above,  discloses the claimed invention except for the combined landing gear and cargo carrier section forms a shape having a base portion larger than a top portion (Richardson 103, 120).  

Response to Arguments
           Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. In the above rejection the examiner added a clarification in claim 1 in addition to the interview summary dated 08/02/2022.


Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MEDHAT BADAWI/            Primary Examiner, Art Unit 3642